Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Double Patenting Rejection
	Claims 1-20 stand provisionally rejected for nonstatutory double patenting over claims 1-20 co-pending Application No. 16/550,343.  
	Applicant asserts that the claims of one or more of applications 16/550,326 and 16/550,343 will, at some point during prosecution, be either cancelled or amended so that they are no longer coextensive in scope.
	In response, examiner submits until applications 16/550,326 and 16/550,343 claim scopes sufficiently diverge from one another standing rejection will be respectfully maintained.
35 USC 101 Rejection
	Applicant amendments and arguments filed (05/24/2021) have been carefully considered. After carefully reviewing specification and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
35 USC 103 Rejection
	Applicants arguments filed on (05/24/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 

DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending Application No. 16/550,343 in view of Werner et al. (U.S. Patent 10, 454,210). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  Instant application and co-pending Application No. 16/550,343 claims are identical minus instant applications newly presented amendment (i.e. obtaining a visual image of a system captured using a camera). 
Co-pending Application No. 16/550,343 is silent to obtaining a visual image of a system captured using a camera.
However, in the same field of endeavor (e.g. facilitating proper wiring connections) Werner’s 710, Fig. 7 & Column 10 Lines 50-65 discloses obtaining a visual image of a system captured using a camera.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Co-pending Application No. 16/550,343’s disclosure to include the above limitations in order to provide user with useful information on the fly to streamline complex directions. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Fuller III et al. (U.S. Publication 2006/0156294) in view of Jaramillo et al. (U.S. Patent 7,984,375) & Werner et al. (U.S. Patent 10,454,210)
As to claims 1, 8 & 15, Fuller discloses a method to ensure that components in a complex system are correctly connected together, the method comprising: capturing a visual image of a system comprising a plurality of components connected together with cables (502, Fig. 5 & [0142-0150] discloses receiving information regarding a configuration diagram may be received, where the configuration diagram represents a first system.  For example, as described above, the configuration diagram may comprise a plurality of nodes representing components or resources in the first system, and optionally interconnections representing physical and/or data coupling between the components or resources…See Figs. 4-5 See [0158] wherein physical connectivity components consist of “cables”); analyzing the visual image to determine connections between the components (506, Fig. 5 & [0152-0170] discloses the differences between the actual and configuration diagram…it is submitted to connection between components difference is being found which means they are present.); notifying a user of the differences (508, Fig. 5 & [0178] discloses displaying the differences between the first and second configurations).
Fuller is silent to building a current model that represents entities in a broader layout; comparing the current model to a previous model to find differences between the current model and the previous model.
However, Jaramillo discloses building a current model that represents entities in a broader layout (301, Fig. 3 & Col. 6 Lines 14-57 discloses creating a new base model of an edited application); comparing the current model to a previous model to find differences between the current model and the previous model (303, Fig. 3 & Col. 6 Lines 14-57 discloses checking for an equivalency between the new model and previously presented model).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fuller’s disclosure to include the above limitations in order to maintain organization in the presence of modifications creating domino effects amongst other components. (See Background and Brief Summary)
Fuller in view of Jaramillo is silent to obtaining a visual image of a system captured using a camera.
However, in the same field of endeavor (e.g. facilitating proper wiring connections) Werner’s 710, Fig. 7 & Column 10 Lines 50-65 discloses obtaining a visual image of a system captured using a camera.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fuller in view of Jaramillo’s disclosure to include the above limitations in order to provide user with useful information on the fly to streamline complex directions. 
As to claims 2, 9 & 16, Fuller in view of Jaramillo & Werner discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein the previous model reflects a connective state of the system prior to the current model.  (303, Fig. 3 & Col. 6 Lines 14-57 discloses checking for an equivalency between the new model and previously presented model)
As to claims 3, 10 & 17, Fuller in view of Jaramillo & Werner discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein the previous model reflects a connective state of a default or ideal system. (See Configuration Diagram or Desired System (i.e. ideal), Abstract, [0002, 0004, 0007])
As to claims 4, 11 & 18, Fuller in view of Jaramillo & Werner discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein analyzing the visual image comprises identifying the cables that are utilized between the components. (See Figs. 4)
As to claims 7, 14 & 20, Fuller in view of Jaramillo & Werner discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Fuller discloses wherein notifying the user comprises notifying the user of incorrect connections between the components. (508, Fig. 5 & [0178] discloses displaying the differences between the first and second configurations).
Claims 5-6, 12-13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller III et al. (U.S. Publication 2006/0156294) in view of Jaramillo et al. (U.S. Patent 7,984,375) & Werner et al. (U.S. Patent 10,454,210) as disclosed above, further in view of Harper et al. (U.S. Publication 2018/0247123)
5, 12 & 19, Fuller in view of Jaramillo & Werner discloses everything as disclosed in claims 1, 8 & 15 respectively but is silent to wherein analyzing the visual image comprises identifying ports and components that are utilized on the components.
However, Harper’s [0039-0065] & Fig. 1-7 discloses wherein analyzing the visual image comprises identifying ports and components that are utilized on the components.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fuller in view of Jaramillo & Werner’s disclosure to include the above limitations in order to provide users guidance in installing complex connections. 
As to claims 6 & 13, Fuller in view of Jaramillo & Werner discloses everything as disclosed in claims 1, 8 & 15 respectively but is silent to wherein analyzing the visual image comprises identifying the components.
However, Harper’s [0039-0065] & Fig. 1-7 discloses wherein analyzing the visual image comprises identifying the components.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fuller in view of Jaramillo & Werner’s disclosure to include the above limitations in order to provide users guidance in installing complex connections. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661